Citation Nr: 0105985	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 028	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke as the result of treatment provided by 
the Department of Veterans Affairs on May 24, 1995.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

The veteran has applied for compensation for residuals of a 
stroke as the result of the Department of Veterans Affairs 
refusal to admit him for treatment on May 24, 1995.  He 
identifies his residuals as depression and disorientation.  
He contends that VA was negligent in not admitting him for 
treatment when he presented with left-sided weakness and 
blurry vision and for not having him evaluated at that time 
by a neurologist.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Both the veteran and VA treatment 
records indicate that he was treated at a local emergency 
room earlier on May 24, 1995.  An attempt should be made to 
secure these relevant records.

The veteran's VA treatment records indicate that he had a 
significant history of coronary artery disease, peripheral 
vascular disease and occlusive disease.  In March 1995, he 
was admitted to VA for an aortobifemoral (ABF) bypass, but 
reconsidered and postponed his surgery.  At discharge, his 
left hand was numb with diminished grasp strength, his eyes 
were glassy, his gait unsteady and his speech slurred.  His 
wife later reported that his symptoms improved.  In April 
1995, he was treated for complaints of left-sided weakness 
and blurry vision.  The diagnoses were aortoiliac occlusive 
disease, stable angina and nonspecific left sided symptoms.  
He was to be scheduled for an ABF as soon as possible.  A May 
15, 1995 treatment record shows continued complaints of left-
sided intermittent weakness and blurry vision and he was 
assessed with transient ischemic attacks.  When the veteran 
arrived on May 24, 1995, he stated that he had been seen at a 
local emergency room earlier that day and requested 
admission.  The examiner noted that the veteran had no new 
complaints since his last visit.  He was noted to have 
multiple chronic problems but there was no evidence of acute 
illness requiring admission.  On June 1, 1995, he was 
hospitalized with complaints of left-sided numbness and 
weakness, headache and visual scotomy.  The assessment was a 
possible lesion or infarct consistent with his physical 
symptoms.  He left the hospital on June 3, 1995, against 
medical advice.  He was told that he had suffered a stroke 
and that he should not leave until his evaluation was 
complete.  Later that month he was hospitalized and studies 
showed evidence of a subacute infarction on the right side of 
Ponds.  Several treatment records have subsequently shown 
evidence of a stroke in 1995.

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
Based on the history reported above, the Board finds that it 
would be helpful to afford the veteran a neurological 
examination to identify whether he currently has any 
additional disability as a result of his 1995 stroke and to 
offer a medical opinion with regard to his contentions of VA 
negligence.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim, particularly the 
name and address of the hospital 
emergency room that treated him on May 
24, 1995.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

2.  The RO should also obtain the 
complete VA medical records, including, 
but not limited to discharge summaries, 
progress notes, medication orders, 
nursing notes, for all treatment rendered 
the veteran from VA Medical Center in 
Gainesville, Florida, dated from March 
1995 to the present.  Any records 
received should be associated with the 
claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

4.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
neurological examination, by a 
neurologist who did not treat the 
veteran, to evaluate the nature and 
extent of any stroke residuals, if found 
to be present.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  The physician 
should indicate in the report whether the 
claims folder has been reviewed.  All 
indicated studies should be performed.  
Based on the medical findings and a 
review of the claims folder, the examiner 
is asked to offer an opinion as to the 
etiology of the veteran's June 1995 
stroke and any current residuals, if 
present, whether they are the natural 
progression of his disease or if there is 
additional disability as a result of VA 
medical or surgical treatment or possibly 
the result of his own willful misconduct.  
If the examiner should determine that the 
stroke or any residuals are the result of 
VA treatment or that there is additional 
disability as a result of such treatment, 
an opinion is requested regarding whether 
the stroke or its residuals were 
reasonably foreseeable.  Should the 
examiner determine that the disability 
was not reasonably foreseeable, an 
opinion should be offered as to whether 
the additional disability was the result 
of carelessness, negligence, lack of 
proper skill, error of judgment or a 
similar instance of fault on the part of 
VA in its medical or surgical treatment.  
If the examiner is unable to provide the 
requested opinions, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.  The 
opinion should be legible, and 
preferably, typed.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



